Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  The term “text” in line 5. It is unclear what the term “text” means in the claim. For the purpose of finding prior arts, the examiner will interpret “text” as “test”. Further, “the test solution” in line 16 lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19 and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a high end standard and a low end standard” in claims 16, line 1, and 19, line 20, is a relative term which renders the claim indefinite. The term “a high end standard and a low end standard ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 20 is rejected due to its dependency on claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 12, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, D.-S. et al. U. S. Patent No. US 20100157300 A1 (hereinafter Lee)  and in view of  Soni, V. et al. U. S. Patent No. US 20110200999 A1 (hereinafter Soni) and Xiao, C. et al. U. S. Patent No.  US 20050157304 A1 (hereinafter Xiao).
Regarding claim 1, Lee teaches a reflectometer (See Fig. 2A and 2B, and paragraph [0030] in Lee. The instrument of Lee is a reflectometer since it measures the reflected light from the analysis chip by the three light receiving devices as cited in paragraph [0065] lines  1-8. ), comprising: a case (This corresponds to the case of element 110 in Fig. 2B in Lee.); a first reading head comprising first scanning optics (This pertains to elements 132R, which is a light source as cited in paragraph [0065] line 3, and 134R, which is a light receiver as mentioned in paragraph [0039] line 1 and Fig. 3 in Lee.) configured to illuminate a first zone (This corresponds to element 232R in Fig. 3, which is one of the detecting parts as cited in paragraph [0038] line 3 in Lee.) of a test strip (This corresponds to element 210 in Fig. 2B, which is the analysis chip ) and receive first light (This refers to the light emitted by the element 232R in Fig. 3 in Lee.) from the first zone (This pertains to the light emitted by element 232R in Fig. 3 in Lee.); a second reading head comprising second scanning optics (This pertains to elements 132G, which is a light source as cited in paragraph [0065] line 3, and 134G, which is a light receiver as mentioned in paragraph [0039] line 1 in Lee.) configured to illuminate a test zone of the test strip (This corresponds to element 232G in Fig. 3, which is one of the detecting parts as cited in paragraph [0038] line 3 in Lee.) and receive second light from the test zone (This pertains to the light emitted by element 232G in Fig. 3 in Lee.); a third reading head comprising third scanning optics (This pertains to elements 132B, which is a light source as cited in paragraph [0065] line 3, and 134G, which is a light receiver as mentioned in paragraph [0039] line 2 in Lee.) configured to illuminate a second zone of the test strip (This corresponds to element 232B in Fig. 3, which is one of the detecting parts as cited in paragraph [0038] line 3 in Lee.) and receive third light (This pertains to the light emitted by element 232B in Fig. 3 in Lee.) from the second zone (This is element 232B); and a microprocessor (This pertains to the element MCU in Fig. 1. MCU stands for micro control unit as cited in paragraph [0026] in Lee.) in operable communication (Fig. 1 shows the MCU is in operable communication with the first reading head, the second reading head, and the third reading head.) with the first reading head, the second reading head, and the third reading head, wherein the microprocessor is configured to: receive and analyze a first analog signal, a second analog signal, and a third analog signal corresponding to the first light, the second light, and the third light, respectively (This limitation is shown in Fig. 1 where the block diagram has an element 116, which is an analog/digital converter (ADC) cited in paragraph [0035] line 6 in Lee. This indicates that the ADC receives analog signals and convert the signals to digital.).
Lee fails to teach a first control zone, a second control zone, and determine a first level of an analyte in the first control zone based on the first light, a second level of the analyte in the test zone based on the second light, a third level of the analyte in the second control zone based on the third light, and an overall level of the analyte in the test solution based on the first level, the second level, and the third level.
Soni, from the same field of endeavor as Lee, discloses a first control zone and a second control zone (This refers to element 13 in Fig. 2, which is a control zone as cited in paragraph [0020] and can be more than 1 as mentioned in paragraph [0054] line 8 in Soni.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Soni to Lee to have a first control zone and a second control zone in order to increases the sensitivity of the assay (See paragraph [0064] last sentence in Soni.).
However, Lee when modified by Soni, fails to teach determine a first level of an analyte in the first control zone based on the first light, a second level of the analyte in the test zone based on the second light, a third level of the analyte in the second control zone based on the third light, and an overall level of the analyte in the test solution based on the first level, the second level, and the third level.
Xiao, from the same field of endeavor as Lee, discloses determine a first level of an analyte in the first control zone based on the first light, a second level of the analyte in the test zone based on the second light, a third level of the analyte in the second control zone based on the third light, and an overall level of the analyte in the test solution based on the first level, the second level, and the third level (This entire limitation is explained in paragraph [0070] in Xiao. As shown in Fig. 2, there are 12 test zones (See element 5, see paragraph [0069] line 7) wherein each of the independent signal generated by these test zones are processed and combined by the processing unit 10.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Xiao to Lee when modified by Soni to have determine a first level of an analyte in the first control zone based on the first light, a second level of the analyte in the test zone based on the second light, a third level of the analyte in the second control zone based on the third light, and an overall level of the analyte in the test solution based on the first level, the second level, and the third level in order to quantify a plurality of analytes with a single disposable test element (See last sentence of paragraph [0070] in Xiao.).
Regarding claim 11, Lee teaches the reflectometer according to claim 1, the test solution being a biological test solution (See paragraph [0075] lines 11-13 in Lee.).
Regarding claim 12, Lee teaches the reflectometer according to claim 1, wherein the case comprises a display screen (See element 120 in Fig. 1 in Lee.) in operable communication with the microprocessor (See element MCU in Fig. 1 in Lee.)
However, Lee fails to teach the limitation wherein the display screen configured to display the overall level of the analyte.
Xiao, from the same field of endeavor as Lee, discloses configured to display the overall level of the analyte (This entire limitation is explained in paragraph [0070] in Xiao. As shown in Fig. 2, there are multiple test zones, 12 test zones (See element 5, see paragraph [0069] line 7) wherein each of the independent signal generated by these test zones are processed and combined by the processing unit 10.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Xiao to Lee to have configured to display the overall level of the analyte. in order to quantify a plurality of analytes with a single disposable test element (See last sentence of paragraph [0070] in Xiao.).
Regarding claim 13, Lee teaches the reflectometer according to claim 1, further comprising at least one interface connector incorporated in the case and configured to connect to at least one external device (This pertains to element 112 in Fig. 2A and see paragraph [0045] in Lee.).
Claim(s) 2, 3, 4, 5, 6, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Soni, and Xiao as applied to claims 1 above, and further in view of Weiss, J. et al. U. S. Patent No. US 20030214655 A1 (hereinafter Weiss).
Regarding claim 2, Lee is silent with respect to the reflectometer according to claim 1, wherein the first reading head comprises a first support disposed in the case, a first light source disposed on the support, and a first light receiver disposed on the support, wherein the second reading head comprises a second support disposed in the case, a second light source disposed on the support, and a second light receiver disposed on the support, and wherein the third reading head comprises a third support, a third light source disposed on the support, and a third light receiver disposed on the support.
Weiss, from the same field of endeavor as Lee, teaches wherein the first reading head comprises a first support (This corresponds to “a housing 52” in paragraph [0035] line 9 in Weiss.) disposed in the case (This pertains to element 30, which is a “hand-held reflectometer 30” mentioned in paragraph [0035] line 3 in Weiss. The element 52 is disposed in the case as shown in Fig. 5 in Weiss.), a first light source (This is element 50 in Fig. 5, which is a LED cited in paragraph [0035] line 8 in Weiss.) disposed on the support (The element 50 is disposed on the support as shown in Fig. 5 in Weiss.), and a first light receiver (This is element 60, which is a photo transistor as mention in paragraph [0035] line 38 in Weiss.) disposed on the support (Fig. 5 shows the first light receiver is disposed on the support.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to have  wherein the first reading head comprises a first support disposed in the case, a first light source disposed on the support, and a first light receiver disposed on the support in order to eliminate any background signal from stray reflection of light emitted from the LEDs (See paragraph [0035] lines 24-25 in Weiss.).
However, Weiss does not teach wherein the second reading head comprises a second support disposed in the case, a second light source disposed on the support, and a second light receiver disposed on the support and wherein the third reading head comprises a third support, a third light source disposed on the support, and a third light receiver disposed on the support. The second and third supports have the same structure as the first support as shown in Fig. 3 of the instant application.
From MPEP 2144.04 VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960),which state that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to duplicate the support structure of the first reading head to the second and third supports reading heading in order to eliminate any background signal from stray reflection of light emitted from the LEDs (See paragraph [0035] lines 24-25 in Weiss.).
Regarding claim 3, Lee does not disclose the reflectometer according to claim 2, wherein the first light source and the first light receiver are disposed on the first support such that a first angle between a path of light emitted from the first light source and a path of light received by the first light receiver is in a range of 350 to 550, wherein the second light source and the second light receiver are disposed on the second support such that a second angle between a path of light emitted from the second light source and a path of light received by the second light receiver is in a range of 350 to 550, and wherein the third light source and the third light receiver are disposed on the third support such that a third angle between a path of light emitted from the third light source and a path of light received by the third light receiver is in a range of 350 to 550.
Weiss, from the same field of endeavor as Lee, teaches wherein the first light source and the first light receiver are disposed on the first support such that a first angle between a path of light emitted from the first light source and a path of light received by the first light receiver is in a range of 350 to 550 (See paragraph [0038] lines 24-25 in Weiss.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to have  wherein the first light source and the first light receiver are disposed on the first support such that a first angle between a path of light emitted from the first light source and a path of light received by the first light receiver is in a range of 350 to 550 in order to minimize detection of specular reflection (See paragraph [0038] lines 23-24 in Weiss.).
However, Weiss does not teach wherein the second light source and the second light receiver are disposed on the second support such that a second angle between a path of light emitted from the second light source and a path of light received by the second light receiver is in a range of 350 to 550 and  wherein the third light source and the third light receiver are disposed on the third support such that a third angle between a path of light emitted from the third light source and a path of light received by the third light receiver is in a range of 350 to 550. Again, similar to claim 2 the second and third supports have the same structure as the first support as shown in Fig. 3 of the instant application.
Using MPEP 2144.04 VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960),which state that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to have wherein the second light source and the second light receiver are disposed on the second support such that a second angle between a path of light emitted from the second light source and a path of light received by the second light receiver is in a range of 350 to 550 and wherein the third light source and the third light receiver are disposed on the third support such that a third angle between a path of light emitted from the third light source and a path of light received by the third light receiver is in a range of 350 to 550 in order to minimize detection of specular reflection (See paragraph [0038] lines 23-24 in Weiss.).
Regarding claim 4, Lee does not disclose the reflectometer according to claim 3, wherein the first angle is about 450, wherein the second angle is about 450, and wherein the third angle is about 450.
Weiss, from the same field of endeavor as Lee, teaches wherein the first angle is about 450 (See paragraph [0038] lines 24-25 in Weiss. 450 is within the range of Weiss.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to have the first angle about 450 in order to minimize detection of specular reflection (See paragraph [0038] lines 23-24 in Weiss.).
Again, similar to claim 3, Weiss is silent with respect to wherein the second angle is about 450 and wherein the third angle is about 450.
Using MPEP 2144.04 VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960),which state that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to have the second angle is about 450 and wherein the third angle is about 450 the same as of the first angle in order to minimize detection of specular reflection (See paragraph [0038] lines 23-24 in Weiss.).
Regarding claim 5, Lee does not disclose the reflectometer according to claim 2, wherein the first light source is a light emitting diode (LED), wherein the second light source is an LED, wherein the third light source is an LED, wherein the first light receiver is a phototransistor, wherein the second light receiver is a phototransistor, and wherein the third light receiver is a phototransistor.
Weiss, from the same field of endeavor as Lee, teaches wherein the first light source is a light emitting diode (LED) (See element 50 in Fig. 5 and paragraph [0038] line 6 in Weiss.) and wherein the first light receiver is a phototransistor (See element 60 in Fig. 5 and paragraph [0038] line 34 in Weiss.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to have the first light source is a light emitting diode (LED) and wherein the first light receiver is a phototransistor in order to generate an output signal at its photodetector (See paragraph [0049] lines 1-2 and Fig. 6A element 110 in Weiss.).
Weiss is silent with respect to wherein the second light source is an LED, wherein the third light source is an LED, wherein the second light receiver is a phototransistor, and wherein the third light receiver is a phototransistor.
Again, according to MPEP 2144.04 VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to duplicate two support structures which comprises an LED and  a phototransistor in each support structure in order to generate an individual output signal at its photodetector (See paragraph [0049] lines 1-2 and Fig. 6A element 110 in Weiss.).
Regarding claim 6, Lee does not disclose the reflectometer according to claim 2, wherein the first reading head further comprises at least one first light-focusing device disposed on the first support, wherein the second reading head further comprises at least one second light-focusing device disposed on the second support, wherein the third reading head further comprises at least one third light-focusing device disposed on the third support, wherein the at least one first light-focusing device comprises at least one of a light piper and a collimator, wherein the at least one second light-focusing device comprises at least one of a light piper and a collimator, and wherein the at least one third light-focusing device comprises at least one of a light piper and a collimator.
Weiss, from the same field of endeavor as Lee, teaches wherein the first reading head further comprises at least one first light-focusing device (See element 56 in Fig. 5 and paragraph [0038] line28 in Weiss.) disposed on the first support and wherein the at least one first light-focusing device comprises at least one of a light piper and a collimator (See element 56 in Fig. 5 and paragraph [0038] line 28 in Weiss.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to have the first reading head further comprises at least one first light-focusing device disposed on the first support and wherein the at least one first light-focusing device comprises at least one of a light piper and a collimator in order to direct light to opening  where the test strip is located (See paragraph [0038] lines 28-29 in Weiss.).
Weiss is silent with respect to wherein the second reading head further comprises at least one second light-focusing device disposed on the second support and wherein the at least one second light-focusing device comprises at least one of a light piper and a collimator; and wherein the third reading head further comprises at least one third light-focusing device disposed on the third support and wherein the at least one third light-focusing device comprises at least one of a light piper and a collimator.
Again, since the second and third support structures are identical to the first support structure, by virtue of the MPEP 2144.04 VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to have the second and third support structures be identical to the first support structure that is it comprise at least one of a light piper or a collimator in order to direct light to opening  where the test strip is located (See paragraph [0038] lines 28-29 in Weiss.).
Regarding claim 7, Lee teaches the reflectometer according to claim 1, wherein the microprocessor (This refers to the “an analog/digital converter (ADC) 116”, which is connected to the MCU 118 as shown in Fig. 1 in Lee.) converts the first analog signal (This pertains to reflected light detected by the 134R in Fig. 3 in Lee.), the second analog signal (This pertains to reflected light detected by the 134G in Fig. 3 in Lee.), and the third analog signal (This pertains to reflected light detected by the 134G in Fig. 3 in Lee.). The limitation “to a first digital signal, a second digital signal, and a third digital signal” is shown in Fig. 1 in Lee, wherein once the three analog signals pass to the element ADC, these three analog signals will all convert to digital signals, respectively.
However, Lee does not disclose “compares the first digital signal, the second digital signal, and the third digital signal to at least one look-up table to determine the first level of the analyte, the second level of the analyte, and the third level of the analyte based on the first digital signal, the second digital signal, and the third digital signal, respectively.”.
Weiss, from the same field of endeavor as Lee, teaches the first digital signal being compared to at least one look-up table to determine the first level of the analyte (See paragraph [0093] column 2 lines 2-7 in Weiss.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to have the first digital signal being compared to at least one look-up table to determine the first level of the analyte in order to make a final determination of an analyte concentration level output value (See paragraph [0093] column 2 lines 2-7 in Weiss.).
However, the modified device of Lee when further modified by Weiss is silent with respect the second digital signal being compared to at least one look-up table to determine the second level of the analyte and the third digital signal being compared to at least one look-up table to determine the third level of the analyte.
From MPEP 2144.04 VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960),which state that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to have the duplication of the second and third support structures which generate the second and third digital signals and compared the second and third digital signals independently to a look-up table to determine the level of the analyte from the second and third detective parts in order to make a final determination of an analyte concentration level output value (See paragraph [0093] column 2 lines 2-7 in Weiss.).
Regarding claim 14, Lee does not teach the reflectometer according to claim 1, further comprising a temperature sensor in operable communication with the microprocessor and configured to measure a temperature within the case and generate an output signal indicative of a temperature of at least one of the first reading head, the second reading head, and the third reading head, wherein the microprocessor is configured to utilize the output signal to compensate for temperature interference when determining the overall analyte level.
Weiss, from the same field of endeavor as Lee, teaches the reflectometer according to claim 1, further comprising a temperature sensor (This pertains to element 128 in Fig. 6A in Weiss.) in operable communication with the microprocessor (This pertains to element 140 in Fig. 6A in Weiss.) and configured to measure a temperature within the case (See paragraph [0042] lines 3-5 in Weiss.) and generate an output signal indicative of a temperature of at least one of the first reading head (See paragraph [0042] lines 3-5 in Weiss. The “at least one of the first reading head” refers to light source 100, see paragraph [0042] line 7 in Weiss) wherein the microprocessor is configured to utilize the output signal to compensate for temperature interference (See paragraph [0075] lines 1-6 in Weiss.) when determining the overall analyte level (See paragraph [0075] last statement in Weiss.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to have  the reflectometer according to claim 1, further comprising a temperature sensor in operable communication with the microprocessor and configured to measure a temperature within the case and generate an output signal indicative of a temperature of at least one of the first reading head, the second reading head, and the third reading head, wherein the microprocessor is configured to utilize the output signal to compensate for temperature interference when determining the overall analyte level in order to identify when is the proper time to take a reading of the analyte (See paragraph [0075] last statement in Weiss.).
Regarding claim 16, Lee does not teach the reflectometer according to claim 1, wherein the first level of the analyte in the first control zone and the third level of the analyte in the second control zone are utilized to establish a high end standard and a low end standard, respectively, to which the second level of the analyte in the test zone is compared. 
Soni, from the same field of endeavor as Lee, discloses wherein the first level of the analyte in the first control zone and the third level of the analyte in the second control zone are utilized to establish a high end standard and a low end standard, respectively, to which the second level of the analyte in the test zone is compared (This limitation is shown in Fig. 3. The Fig. shows only one control zone, however, in paragraph [0054] lines 6-10 in Soni, the test strip can have more than one control zone. In Fig. 3, by comparison the control zone is different from the test zone.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Soni to Lee to have wherein the first level of the analyte in the first control zone and the third level of the analyte in the second control zone are utilized to establish a high end standard and a low end standard, respectively, to which the second level of the analyte in the test zone is compared (See paragraph [0064] last sentence in Soni.) in order to increases the sensitivity of the assay (See paragraph [0064] last sentence in Soni.). 
Claim(s) 8, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Soni, and Xiao as applied to claim 1 above, and further in view of Lu, P. et al. U. S. Patent No.  US 20090155921 A1 (hereinafter Lu).
Regarding claim 8, Lee teaches the reflectometer according to claim 1, wherein the case comprises a slot (See element 111 in Fig. 2B and paragraph [0054] line 2 in Lee.) at a first end thereof (Fig. 2B shows the slot is located at a first end.).
However, the modified device of Lee is silent with respect to the slot being configured to receive a cassette comprising the test strip.
Lu, from the same field of endeavor as Lee, teaches the limitation the slot (See element 28 in Fig. 3 and paragraph [0039] lines 11-12 in Lu.) being configured to receive a cassette (See element 7 in Fig. 3 and paragraph [0039] line 3 in Lu.) comprising the test strip (See paragraph [0035] lines 1-2 in Lu.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to have the slot being configured to receive a cassette comprising the test strip in order to keep ambient light from interfering with the readings of the device (See paragraph [0039] lines 13-14 in Lu.).
Regarding claim 10, Lee teaches the reflectometer according to claim 1, further comprising a spring clip disposed in the case (See paragraph [0054] lines 5-8 in Lee.), wherein the spring clip is configured to hold in place an analysis chip.
However, the modified device of Lee fails to teach the analysis chip is a cassette comprising the test strip.
Lu, from the same field of endeavor as Lee, teaches the limitation a cassette comprising the test strip (See paragraph [0035] lines 1-2 in Lu.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to have a cassette comprising the test strip in order to hold the test strip (See paragraph [0012] line 3 in Lu.). 
Regarding claim 17, Lee teaches a kit, the kit comprising: the reflectometer (See element 110 and paragraph [0049] line 3 in Lee.) according to claim 1.
However, Lee fails to teach measuring an overall level of an analyte in a test solution and a test strip; a cassette configured to receive the test strip.
Xiao, from the same field of endeavor as Lee, discloses measuring an overall level of an analyte in a test solution (See claim 1).
Further, Lee does not teach the limitation a test strip; a cassette configured to receive the test strip.
Lu, from the same field of endeavor as Lee, teaches the limitation a test strip; a cassette configured to receive the test strip (See paragraph [0035] lines 1-2 in Lu. See claim 8.).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Soni, Xiao and Lu as applied to claim 1 above, and further in view of Douglas, J. et al. U. S. Patent No.  US 6285454 B1 (hereinafter Douglas) and Phelan, A. et al. U. S. Patent No. US 7315378 B2  (hereinafter Phelan).
Regarding claim 9, Lee teaches the reflectometer according to claim 1, configured to ensure that a distance from the first reading head to the test strip (Fig. 3 shows this limitation in Lee.), a distance from the second reading head to the test strip (Fig. 3 shows this limitation in Lee.), and a distance from the third reading head to the test strip is consistent across different test strips (Fig. 3 shows this limitation in Lee.).
However, Lee is silent with respect to wherein the case comprises a baffle board mounted within the case, wherein the baffle board comprises: a plurality of legs respectively mounted to a plurality of posts within the case; at least one stopper slot configured to receive at least one stop of a cassette comprising the test strip; and a plurality of viewing slots configured to align with the first control zone, the test zone, the second control zone, the first reading head, the second reading head, and the third reading head.
Douglas, from the same field of endeavor as Lee, teaches the limitation wherein the case (This pertains to the reflectometer 151, see column 4 paragraph 2 in Douglas.) comprises a baffle board (This corresponds to element 45 in Fig. 1, which is a “optics block holder 45” cited in column 4 lines 1-2 in Douglas.) mounted within the case (Element 45 is mounted in element 75, see column 4 lines 1-4 in Douglas.), wherein the baffle board comprises: a plurality of legs (Element 45 has a plurality of legs in Fig. 1 in Douglas.) respectively mounted to a plurality of posts within the case (Fig, 1 shows the legs are mounted to a plurality of posts within the case via the holes 68 and 70, see column 4 lines 1-4 in Douglas.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Douglas to the modified device of Lee to have wherein the case comprises a baffle board mounted within the case, wherein the baffle board comprises: a plurality of legs respectively mounted to a plurality of posts within the case in order to support the other components of the reflectometer (See column 4 lines 63-44 in Douglas.).
Lee when modified by Douglas, does not teach at least one stopper slot configured to receive at least one stop of a cassette comprising the test strip; and a plurality of viewing slots configured to align with the first control zone, the test zone, the second control zone, the first reading head, the second reading head, and the third reading head.
Phelan, from the same field of endeavor as Lee, teaches the limitation at least one stopper slot (This pertains to element 111 in Fig. 6 and see column 9 lines 12-19 in Douglas.) configured to receive at least one stop of a cassette (Lu teaches this limitation, see claim 8.) comprising the test strip; and a plurality of viewing slots (This corresponds to element 104 in Fig. 6, which are aligned to the first control zone, the test zone, the second control zone, the first reading head, the second reading head, and the third reading head as mentioned in column 10 claim 1 lines 36-39 in Douglas.) configured to align with the first control zone, the test zone, the second control zone, the first reading head, the second reading head, and the third reading head (Fig. 3 shows this limitation.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Phelan to the modified device of Lee to have at least one stopper slot configured to receive at least one stop of a cassette comprising the test strip; and a plurality of viewing slots configured to align with the first control zone, the test zone, the second control zone, the first reading head, the second reading head, and the third reading head in order to ensure that each LED is capable of illuminating only its respective zone of the test strip (See column 8 lines 13-14 in Phelan.).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Soni, and Xiao as applied to claim 1 above, and further in view of Phelan.
Regarding claim 15, Lee does not teach the reflectometer according to claim 1, further comprising a background light receiver in operable communication with the microprocessor and configured to receive reflected light from an area of the test strip and generate a reflected light analog signal, wherein the microprocessor is configured to utilize the reflected light analog signal to compensate for background light when determining the overall analyte level.
Phelan, from the same field of endeavor as Lee, teaches the reflectometer according to claim 1, further comprising a background light receiver (The background light is reflected by the reference zone as cited in column 5 lines 4-8 in Phelan. See Fig. 3 and column 6 lines 47-48 in Phelan.) in operable communication with the microprocessor (See Fig. 2 element 18 and column 6 lines 48-55 in Phelan.) and configured to receive reflected light from an area of the test strip (See Fig. 3 and column 6 lines 47-48 in Phelan.) and generate a reflected light analog signal (See Fig. 2 element 16 and column 6 lines 44-45 in Phelan.), wherein the microprocessor is configured to utilize the reflected light analog signal to compensate for background light when determining the overall analyte level (This limitation is explained in column 6 lines 65-67 and column 7 lines 1-9 in Phelan.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Phelan to the modified device of Lee to have the reflectometer according to claim 1, further comprising a background light receiver in operable communication with the microprocessor and configured to receive reflected light from an area of the test strip and generate a reflected light analog signal, wherein the microprocessor is configured to utilize the reflected light analog signal to compensate for background light when determining the overall analyte level in order to calibrate the assay result reading device (See column 5 lines 6-7 in Phelan.).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Soni, Xiao, and Lu as applied to claim 17 above, and further in view of Anderson, E. et al. U. S. Patent No. US 6394952 B1 (hereinafter Anderson), Shareef, N. et al. U. S. Patent No.  US 20040115832 A1 (hereinafter Shareef), and Phelan.
Regarding claim 18, Lee when modified by Soni, Xiao, and Lu does not teach teaches the kit according to claim 17, wherein the cassette comprises: a well on an upper surface thereof, the well comprising an opening configured to expose the test strip and to accept the test solution so it can reach the test strip; at least one stop on the upper surface thereof configured to inhibit the cassette from being inserted past a certain, predetermined point within the reflectometer; a plurality of holes on the upper surface thereof configured to allow air to escape from within the cassette; and a plurality of viewing slots on an upper surface thereof configured to align with the first control zone, the test zone, the second control zone, the first reading head, the second reading head, and the third reading head.
Lu, from the same field of endeavor as Lee, teaches the limitation wherein the cassette comprises: a well (See element 8 in Fig. 1 and paragraph [0035] lines 1-2 in Lu.) on an upper surface thereof, the well comprising an opening configured to expose the test strip (Fig. 1 element 8 comprises the well which an opening configured to expose the test strip) and to accept the test solution so it can reach the test strip (This is shown in Fig. 1 elements 7 and 8 and paragraph [0035] lines 1-2 in Lu. The well is where the test solution is accepted so it can reach the test strip.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Lu to Lee to have wherein the cassette comprises: a well on an upper surface thereof, the well comprising an opening configured to expose the test strip and to accept the test solution so it can reach the test strip in order to hold the test strip (See paragraph [0012] lines 3-4 in Lu.).
Lee when modified by Lu does not teach at least one stop on the upper surface thereof configured to inhibit the cassette from being inserted past a certain, predetermined point within the reflectometer; a plurality of holes on the upper surface thereof configured to allow air to escape from within the cassette; and a plurality of viewing slots on an upper surface thereof configured to align with the first control zone, the test zone, the second control zone, the first reading head, the second reading head, and the third reading head.
Anderson, from the same field of endeavor as Lee, teaches the limitation at least one stop (See element 402 in Fig. 5 in Anderson) on the upper surface thereof configured to inhibit the cassette from being inserted past a certain (See column 37 paragraph 2 lines 4-7 in Anderson.), predetermined point within the reflectometer (As shown in Fig. 8 the element 402 holds the device 200 in a predetermined point within the reflectometer.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Anderson to Lee to have at least one stop on the upper surface thereof configured to inhibit the cassette from being inserted past a certain, predetermined point within the reflectometer in order to hold the immunoassay test assembly within the housing (See column 37 paragraph 2 lines 5-6 in Anderson.).
Lee when modified by Lu and Anderson, does not teach a plurality of holes on the upper surface thereof configured to allow air to escape from within the cassette; and a plurality of viewing slots on an upper surface thereof configured to align with the first control zone, the test zone, the second control zone, the first reading head, the second reading head, and the third reading head.
Shareef, from the same field of endeavor as Lee, teaches the limitation a plurality of holes on the upper surface thereof configured to allow air to escape from within the cassette (See paragraph [0040] last sentence in Shareef.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Shareef to Lee to have a plurality of holes on the upper surface thereof configured to allow air to escape from within the cassette in order to allow to air to vent from the cassette (See paragraph [0040] last sentence in Shareef.).
Lee when modified by Lu, Anderson, and Shareef, does not teach a plurality of viewing slots on an upper surface thereof configured to align with the first control zone, the test zone, the second control zone, the first reading head, the second reading head, and the third reading head.
Phelan, from the same field of endeavor as Lee, teaches the limitation a plurality of viewing slots (This corresponds to element 104 in Fig. 6, which are aligned to the first control zone, the test zone, the second control zone, the first reading head, the second reading head, and the third reading head as mentioned in column 10 claim 1 lines 36-39 in Douglas.) configured to align with the first control zone, the test zone, the second control zone, the first reading head, the second reading head, and the third reading head.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Phelan to the modified device of Lee to have a plurality of viewing slots configured to align with the first control zone, the test zone, the second control zone, the first reading head, the second reading head, and the third reading head in order to ensure that each LED is capable of illuminating only its respective zone of the test strip (See column 8 lines 13-14 in Phelan.).
Claim(s) 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Soni, Xiao, Weiss, Lu, Douglas, and Phelan.
Regarding claim 19, the entire limitation is the combination of claims 1-3, and 5-16.
The limitation below is equivalent to claim 1. Thus, rejected the same arts as claim 1: 
“A reflectometer, comprising: a case; a first reading head comprising first scanning optics configured to illuminate a first control zone of a test strip and receive first light from the first control zone; a second reading head comprising second scanning optics configured to illuminate a text zone of the test strip and receive second light from the test zone; a third reading head comprising third scanning optics configured to illuminate a second control zone of the test strip and receive third light from the second control zone; and a microprocessor in operable communication with the first reading head, the second reading head, and the third reading head, wherein the microprocessor is configured to: receive and analyze a first analog signal, a second analog signal, and a third analog signal corresponding to the first light, the second light, and the third light, respectively; and determine a first level of an analyte in the first control zone based on the first light, a second level of the analyte in the test zone based on the second light, a third level of the analyte in the second control zone based on the third light, and an overall level of the analyte in the test solution based on the first level, the second level, and the third level”
The limitation below is the same as claim 2. Thus, rejected the same arts as claim 2:
“wherein the first reading head comprises a first support disposed in the case, a first light source disposed on the support, and a first light receiver disposed on the support, wherein the second reading head comprises a second support disposed in the case, a second light source disposed on the support, and a second light receiver disposed on the support, wherein the third reading head comprises a third support, a third light source disposed on the support, and a third light receiver disposed on the support,”
The limitation below is identical to claim 3. Thus, rejected the same arts as claim 3:
“wherein the first light source and the first light receiver are disposed on the first support such that a first angle between a path of light emitted from the first light source and a path of light received by the first light receiver is in a range of 350 to 550, wherein the second light source and the second light receiver are disposed on the second support such that a second angle between a path of light emitted from the second light source and a path of light received by the second light receiver is in a range of 350 to 550, wherein the third light source and the third light receiver are disposed on the third support such that a third angle between a path of light emitted from the third light source and a path of light received by the third light receiver is in a range of 350 to 550,”
The limitation below is equivalent to claim 5. Thus, rejected the same arts as claim 5:
“wherein the first light source is a light emitting diode (LED), wherein the second light source is an LED, wherein the third light source is an LED, wherein the first light receiver is a phototransistor, wherein the second light receiver is a phototransistor, wherein the third light receiver is a phototransistor.”
The limitation below is the same as claim 6. Thus, rejected the same arts as claim 6:
“wherein the first reading head further comprises at least one first light-focusing device disposed on the first support, wherein the second reading head further comprises at least one second light-focusing device disposed on the second support, wherein the third reading head further comprises at least one third light-focusing device disposed on the third support, wherein the at least one first light-focusing device comprises at least one of a light piper and a collimator, wherein the at least one second light-focusing device comprises at least one of a light piper and a collimator, wherein the at least one third light-focusing device comprises at least one of a light piper and a collimator,”
The limitation below is identical to claim 7. Thus, rejected the same arts as claim 7:
“wherein the microprocessor converts the first analog signal, the second analog signal, and the third analog signal to a first digital signal, a second digital signal, and a third digital signal, respectively, and compares the first digital signal, the second digital signal, and the third digital signal to at least one look-up table to determine the first level of the analyte, the second level of the analyte, and the third level of the analyte based on the first digital signal, the second digital signal, and the third digital signal, respectively,”
The limitation below is the same as claim 8. Thus, rejected the same arts as claim 8:
“wherein the case comprises a slot at a first end thereof, the slot being configured to receive a cassette comprising the test strip,”
The limitation below is equivalent to claim 9. Thus, rejected the same arts as claim 9:
“wherein the case comprises a baffle board mounted within the case and configured to ensure that a distance from the first reading head to the test strip, a distance from the second reading head to the test strip, and a distance from the third reading head to the test strip is consistent across different test strips, wherein the baffle board comprises: a plurality of legs respectively mounted to a plurality of posts within the case; at least one stopper slot configured to receive at least one stop of a cassette comprising the test strip; and a plurality of viewing slots configured to align with the first control zone, the test zone, the second control zone, the first reading head, the second reading head, and the third reading head,”
The limitation below is identical to claim 10. Thus, rejected the same arts as claim 10:
“wherein the reflectometer further comprises a spring clip disposed in the case, wherein the spring clip is configured to hold in place a cassette comprising the test strip,”
The limitation below is same as claim 11. Thus, rejected the same arts as claim 11:
“wherein the test solution is a biological test solution,”
The limitation below is equivalent to claim 12. Thus, rejected the same arts as claim 12:
“wherein the case comprises a display screen in operable communication with the microprocessor and configured to display the overall level of the analyte,”
The limitation below is the same as claim 13. Thus, rejected the same arts as claim 13:
“wherein the reflectometer further comprises at least one interface connector incorporated in the case and configured to connect to at least one external device.”
The limitation below is identical to claim 14. Thus, rejected the same arts as claim 14:
“wherein reflectometer further comprises a temperature sensor in operable communication with the microprocessor and configured to measure a temperature within the case and generate an output signal indicative of a temperature of at least one of the first reading head, the second reading head, and the third reading head, wherein the microprocessor is configured to utilize the output signal to compensate for temperature interference when determining the overall analyte level,”
The limitation below is equivalent to claim 15. Thus, rejected the same arts as claim 15:
“wherein the reflectometer further comprises a background light receiver in operable communication with the microprocessor and configured to receive reflected light from an area of the test strip and generate a reflected light analog signal, wherein the microprocessor is configured to utilize the reflected light analog signal to compensate for background light when determining the overall analyte level,”
The limitation below is identical to claim 16. Thus, rejected the same arts as claim 16:
“and wherein the first level of the analyte in the first control zone and the third level of the analyte in the second control zone are utilized to establish a high end standard and a low end standard, respectively, to which the second level of the analyte in the test zone is compared.” 
Regarding claim 20, Lee does not teach the reflectometer according to claim 19, wherein the first angle is about 450, wherein the second angle is about 450, and wherein the third angle is about 45°.
Weiss, from the same field of endeavor as Lee, teaches wherein the first angle is about 450 (See paragraph [0038] lines 24-25 in Weiss. 450 is within the range of Weiss.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to have the first angle about 450 in order to minimize detection of specular reflection (See paragraph [0038] lines 23-24 in Weiss.).
Again, similar to claim 3, Weiss is silent with respect to wherein the second angle is about 450 and wherein the third angle is about 450.
Using MPEP 2144.04 VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960),which state that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Weiss to the modified device of Lee to have the second angle is about 450 and wherein the third angle is about 450 the same as of the first angle in order to minimize detection of specular reflection (See paragraph [0038] lines 23-24 in Weiss.).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Lee, D. et al. U.S. Patent No. US 8797536 B2, discloses a portable digital reader for urinalysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886